Citation Nr: 0336823	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of an epididymectomy with chronic epididymitis, and 
post-operative residuals of a left orchiectomy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1952 to July 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which confirmed and continued the 10 percent rating for the 
disorder at issue (as distinct from the noncompensable rating 
assigned for the service-connected residuals of a shell 
fragment wound of the left scrotum).  

In his August 2001 substantive appeal (VA Form 9), the 
veteran requested an RO hearing.  But in a statement in 
support of claim (VA Form 21-4138) subsequently received in 
September 2001, he cancelled that request.

This case was advanced on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2003).  

The veteran has not initiated an appeal of a December 2002 
rating decision that denied service connection for a right 
testicle condition, of which he was notified that same month.  

For the reasons discussed below, this appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's service-connected post-operative residuals of 
the epididymectomy with chronic epididymitis, and post-
operative residuals of the left orchiectomy have been 
evaluated by the RO under 38 C.F.R. § 4.115b, Diagnostic 
Codes (DCs) 7524 (removal of one or both testes) and 7525 
(chronic epididymo-orchitis) (2003).  DC 7524 does not 
provide for a compensable rating when, as here, there has 
been removal of only one testis unless there is the 
nonservice-connected absence or 
non-functioning of the other testis.  DC 7525 provides for 
rating chronic epididymo-orchitis as urinary tract infection 
under 38 C.F.R. § 4.115a-which, in turn, provides for 10 and 
30 percent ratings or, when there is poor renal dysfunction, 
for an evaluation based upon renal dysfunction.  It does not 
appear the RO has considered a possible rating based upon 
poor renal dysfunction, if in fact the service-connected left 
testicular disorder is the cause of the partial left 
nephrectomy for which the veteran underwent VA 
hospitalization in January 2001.  Although a 10 percent 
rating is not provided for renal dysfunction 
(noncompensable and 30 percent and higher ratings are 
possible).

The records of the January 2001 VA hospitalization alluded to 
above also must be obtained and associated with the other 
evidence in the claims file.  See, e.g., Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  And 
implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The veteran was notified of the VCAA in a March 2001 letter 
and asked to submit additional supporting information and/or 
evidence, but no time limit was specified for doing this.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Although the RO's March 2001 VCAA letter did not mention a 
specified time period for submitting additional supporting 
information and/or evidence, it did not make it clear that 
the veteran had one year from the date of that letter to 
submit this additional information and/or evidence.  
Therefore, since this case is being remanded to cure a 
procedural or other defect, the RO must take this opportunity 
to inform the veteran that a full year is allowed to respond 
to a VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following development and consideration:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  This includes, 
in particular, ensuring that all VCAA notice 
obligations have been satisfied in accordance 
with the recent decision in PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Obtain the records of the veteran's 
January 2001 VA hospitalization and associate 
them with the other evidence in his claims 
file.  

3.  Schedule the veteran for a comprehensive 
VA genitourinary examination to obtain a 
medical opinion concerning the extent and 
severity of his service-connected post-
operative residuals of the epididymectomy 
with chronic epididymitis, and his post-
operative residuals of the left orchiectomy.

The examination should determine, if 
possible, whether the right testicle is 
functional or non-functional; whether there 
are recurrent symptoms requiring drainage or 
frequent hospitalization, and/or requiring 
continuous intensive management; whether 
there is constant albumin or recurring 
albumin with hyaline and granular casts or 
red blood cells; or, transient or slight 
edema or hypertension that would be at least 
10 percent disabling under DC 7101 (and other 
criteria, as set forth in 38 C.F.R. § 4.115a, 
for renal dysfunction).  

To facilitate making these determinations, it 
is absolutely imperative the examiner has 
access to the veteran's claims file for a 
review of his pertinent medical history, and 
this should be so noted in the examination 
report.  All necessary testing should be done 
and the examiner should review the results of 
any testing prior to completion of the 
examination report.  If an examination form 
is used to guide the examination, 
the submitted examination report should 
include the questions to which answers are 
provided.



4.  Thereafter, review the claims file.  If 
any development is incomplete, or if the 
examination report does not contain 
sufficient information to properly rate the 
disability at issue, take corrective action.  
38 C.F.R. § 4.2 (2003).  

5.  Then readjudicate the claim.  If the 
benefit remains denied, prepare a 
supplemental statement of the case (SSOC) and 
send it to the veteran and his 
representative.  Also give them time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified by the RO.  
He has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

